Case 1:20-cv-21256-RNS Document 14 Entered on FLSD Docket 07/28/2020 Page 1 of 1



                             United States District Court
                                       for the
                             Southern District of Florida

   Jose F. Noesi, Petitioner,             )
                                          )
   v.                                     )
                                          ) Civil Action No. 20-21256-Civ-Scola
   United States of America,              )
   Respondent.                            )
                                          )
         Order Denying Motion for Leave to Appeal In Forma Pauperis
         The Petitioner Jose F. Noesi has moved for leave to proceed in forma
  pauperis on appeal. The Court denies his motion because his appeal is not taken
  in good faith.
         “An appeal may not be taken in forma pauperis if the trial court certifies in
  writing that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3). “A party
  demonstrates good faith by seeking appellate review of any issue that is not
  frivolous when examined under an objective standard.” Ghee v. Retailers National
  Bank, 271 F. App’x 858, 859 (11th Cir. 2008). An appeal filed in forma pauperis
  is frivolous “when it appears the plaintiff has little or no chance of success,”
  meaning that the “factual allegations are clearly baseless or that the legal
  theories are indisputably meritless.” Carroll v. Gross, 984 F.2d 392, 393 (11th
  Cir. 1993) (internal quotation marks omitted). Noesi’s appeal has little to no
  chance of success: he has not obtained an order from the appropriate court of
  appeals authorizing the district court to consider his successive § 2255 petition.
  See Rules Governing § 2255 Proceedings, Rule 9; Gonzalez v. Secretary for Dep’t
  of Corr., 366 F.3d 1253, 1297-98 (11th Cir. 2004). The allegations he presents
  in his notice of appeal fail to address these shortcomings, and he does not set
  forth any legal theory that has any merit.
         For the reasons set forth above, the Court denies Noesi’s motion for leave
  to proceed in forma pauperis on appeal (ECF No. 12) and certifies that his appeal
  is not taken in good faith.
         Done and ordered, at Miami, Florida, on July 28, 2020.

                                               ______________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
